Citation Nr: 0716123	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right femur injury, 
claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right femur injury, claimed as due 
to VA treatment.  The veteran provided testimony at a 
personal hearing at the RO in April 2005.  In October 2005, 
he testified at a Board videoconference hearing.  


FINDINGS OF FACT

The veteran does not have additional disability as to his 
residuals of a right femur injury, that resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right femur injury, 
claimed as due to VA treatment, are not met.  38 U.S.C.A 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The claim was last 
readjudicated in June 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records, including examination reports; records 
from the Social Security Administration (SSA); medical 
articles; and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service medical records; post-service private and VA 
treatment records, including examination reports; treatment 
records from Tripler Army Medical Center; records from the 
Social Security Administration (SSA); medical articles; and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed this claim in May 2004, and thus the 
new version of the law applies to this case.  

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result 
of the veteran's willful misconduct, and must have been 
caused by VA hospital care, medical or surgical treatment, or 
examination.  Additionally, the VA hospital care, medical or 
surgical treatment, or examination that proximately caused 
the disability or death, must have been careless, negligent, 
lacked proper skill, or involved an error in judgment, or an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a).  The additional disability or death must not merely 
be coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto. 
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

The veteran contends that an operation that he underwent on 
May 22, 1997 was negligent and involved malpractice because a 
rod was not removed from his right femur due to lack of 
proper tools to remove the screws.  He also argues that he 
was placed in a van for a five-hour trip home under protest 
both from himself and the driver while he was still under 
anesthesia.  

An April 1997 medical record report noted that the veteran 
was to have a same day admission to undergo removal of an 
intramedullary rod from the right femur and right ankle on 
May 22, 1997.  The primary diagnosis was healed fracture, 
right femur, with retained intramedullary nail.  The veteran 
signed a consent form on May 2, 1997.  The operation was 
listed as removal of intramedullary nail from right femur and 
pin from the right ankle.  

The May 22, 1997 operation report noted that the veteran was 
in a motor vehicle accident in March of 1995 and that he 
sustained bilateral fractures of the femora, a fracture of 
the left tibia, and a fracture of the right ankle.  It was 
reported that an intramedullary rod with interlocking screw 
had been removed from the left femur six months earlier and 
that, presently, the veteran was admitted for the same 
procedure on the right as well as the removal of the medial 
malleolus screw.  

The operation report indicated that with satisfactory 
endotracheal general anesthesia, the veteran was placed in 
the lateral recumbent position, and that the right flank down 
to the toe was prepped with Betadine and draped in the usual 
sterile surgical manner.  It was noted that a skin incision 
was made over the lateral aspect of the distal thigh where 
one could palpate the heads of a couple of screws.  The 
operation report indicated that the fascia lata was divided 
and that the bursal tissue over the head of the screw was 
identified as soon as the vastus lateralis muscle fascia was 
split.  It was reported that as the bursa tissue was excised 
and the instruments specifically requested for the procedure 
were opened up, they found that there was no torque screw 
remover to remove that torque screw.  

It was noted that they contacted the salesman of the screw, 
which was a Grosse & Kempf nail, where it was a so-called 
"outer system airway TA system" and that they had it 
removed from the left femur six months ago without any 
difficulty, but that "somehow the ___ has been closed."  
The operation report indicated that knowing that there was no 
way they could remove such hardware, the wound was irrigated 
and simply closed by layers and skin staples used for the 
closure of the skin.  It was reported that the veteran was 
then placed in the supine position and that the right ankle 
was approached through a medial incision where the bursa 
tissue over the head of the screw was also found and excised, 
and that screw was removed without difficulty.  It was noted 
that as a bit of bleeding was encountered, a pad was placed 
for hemostasis purposes where the screw hole was.  The 
operation report noted that the wound was irrigated, that the 
skin was simply closed with three staples, and that a 
pressure dressing was applied.  It was reported that the 
veteran withstood the procedure well and that he was sent to 
the recovery room in satisfactory condition.  The 
postoperative diagnosis was healed right femur and right 
ankle fracture.  A May 22, 1997 nurse intra-operative report 
noted that operation disposition was to the recovery room and 
that all operating room standards of care were implemented.  

The operation report noted that the anesthesia began at 8:00 
AM and ended at 9:25 AM and that the operation began at 8:25 
AM and ended at 9:05 AM.  The post anesthesia care record 
note the veteran was transferred from that unit to the floor 
at 10:20.  At that time he stated that his knee was sore but 
he was disappointed that the doctor could not do what he had 
planned.  He was encouraged to eat breakfast and then take a 
percocet to stay ahead of his discomfort.  He verbalized 
understanding. 

Subsequent private and VA treatment records, including 
examination reports, show treatment for multiple disorders.  

An April 2004 VA treatment entry noted that the veteran had 
problems including pain in the right knee, post-traumatic.  
The assessment was question tear of the medial meniscus, 
right knee.  A May 2004 entry related an impression of 
possible tear of the right medial meniscus.  Another May 2004 
entry noted that a magnetic resonance imaging study detected 
a torn posterior horn of the medial meniscus of the right 
knee and some degenerative joint disease with narrowing of 
the cartilage space on the medial side.  As to an assessment, 
it was noted that the veteran would undergo arthroscopic 
surgery.  

A September 2004 statement from a VA physician noted that the 
veteran's voluminous medical information was reviewed, 
including his claim.  The physician noted that the veteran 
sustained multiple injuries from a motor vehicle accident for 
which he received open reduction, internal fixation, of 
multiple fractures including of his right femur and right 
ankle.  The physician indicated that on May 22, 1997, the 
veteran was admitted for day surgery to remove hardware from 
his right femur and right ankle.  It was noted that the 
hardware was not removed from the right femur.  The physician 
indicated that the veteran returned on November 6, 1997, for 
removal of hardware, intramedullary nail, from the right 
femur and that such was accomplished without incident.  The 
physician indicated that there were no postoperative 
complications from either procedure.  It was reported that 
there were some technical difficulties that prevented the 
removal of the hardware from the right femur at the time of 
the May 22, 1997 surgery.  

The physician stated that review of the available medical 
evidence revealed no residual disability from either of the 
two surgical procedures.  The physician stated that, rather, 
earlier in 2004, the veteran was found to have a torn 
posterior horn of the lateral meniscus of his right knee.  
The physician commented that after careful review of all the 
available medical evidence, he could find no evidence of 
medical incompetence and certainly no evidence of residual 
disability resultant from the surgical procedures described 
above.  The physician indicated that it was clear that the 
veteran's posterior horn meniscus tear was unrelated to the 
surgical procedures noted above.  

The Board observes that that there is no medical evidence 
that the veteran suffered any additional disability to his 
residuals of a right femur injury as a result of the May 22, 
1997 surgery.  In fact, in his September 2004 statement, a VA 
physician specifically stated that a review of the available 
medical evidence revealed no residual disability from such 
surgery on May 22, 1997, or subsequent surgery on November 6, 
1997.  Additionally, the VA physician commented that there 
was no evidence of medical incompetence and certainly no 
evidence of residual disability resultant from the surgical 
procedures described above.  

The Board notes that the veteran alleges in statements and in 
his testimony that VA treatment was negligent and caused 
possible additional disability to his residuals of right 
femur injury.  However, as a layman, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of his own condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Under the governing provisions, it has not been shown that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable, caused any additional disability to the 
veteran's residuals of a right femur injury.  Thus, the legal 
requirements are not met for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
femur injury, claimed as due to VA medical treatment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right femur injury, claimed as due to VA 
treatment, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


